J-S43041-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JOHN BOYD MORROW                        :
                                         :
                   Appellant             :   No. 1806 MDA 2018

       Appeal from the Judgment of Sentence Entered May 23, 2018
   In the Court of Common Pleas of Franklin County Criminal Division at
                     No(s): CP-28-CR-0000886-2017

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JOHN BOYD MORROW                        :
                                         :
                   Appellant             :   No. 1807 MDA 2018

       Appeal from the Judgment of Sentence Entered May 23, 2018
   In the Court of Common Pleas of Franklin County Criminal Division at
                     No(s): CP-28-CR-0000887-2017


BEFORE:    GANTMAN, P.J.E., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                   FILED OCTOBER 22, 2019

     Appellant John Boyd Morrow appeals from the judgments of sentence

entered by the Court of Common Pleas of Franklin County on two separate

dockets. After careful review, we are constrained to quash this appeal.

     In April 2017, Appellant was charged at docket number 886-2017 with

burglary, trespass, indecent assault, unlawful restraint, terroristic threats,

simple assault, and strangulation. Appellant was charged at docket number

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S43041-19



887-2017 with indecent assault and criminal assault. The Commonwealth filed

a motion to join the cases for trial, which the trial court subsequently granted.

      On February 23, 2018, the jury convicted Appellant of all charges on

both dockets. On May 23, 2018, the trial court imposed an aggregate term of

360-740 months’ incarceration for the convictions at docket number 886-

2017. At docket 887-2017, the trial court imposed a concurrent term of 300-

600 months’ incarceration for the indecent assault conviction and a

consecutive 12-24 month term for the simple assault conviction. Appellant

filed a post-sentence motion, which the trial court subsequently denied in a

single order listing both docket numbers.

      On October 31, 2018, Appellant filed a notice of appeal listing both

docket numbers. The original notice of appeal was filed at docket number

887-2011; a photocopy of that notice of appeal was placed in the record for

docket number 886-2011.        On January 17, 2018, this Court sua sponte

consolidated the two cases into one appeal.

      On January 18, 2019, this Court issued a Rule to Show Cause for

Appellant to explain why his appeal should not quashed pursuant to

Commonwealth v. Walker, ___Pa.___, 185 A.3d 969, 971 (Pa. 2018)

(holding that “where a single order resolves issues arising on more than one

docket, separate notices of appeal must be filed for each of those cases”). On

January 30, 2019, Appellant filed a counseled response, claiming the appeal

should not be quashed as the lower court joined the two cases for trial at the




                                      -2-
J-S43041-19



Commonwealth’s request. On February 5, 2018, this Court discharged the

Rule to Show Cause and referred the matter to the merits panel.

      The Official Note to Pa.R.A.P. 341 provides, in relevant part:

            Where … one or more orders resolves issues arising on more
      than one docket or relating to more than one judgment, separate
      notices of appeal must be filed. Commonwealth v. C.M.K., 932
A.2d 111, 113 & n.3 (Pa.Super. 2007) (quashing appeal taken by
      single notice of appeal from order on remand for consideration
      under Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

Pa.R.A.P. 341, Official Note.

      Until recently, courts of this Commonwealth would allow appeals to

proceed even if they failed to conform with Pa.R.A.P. 341.         See In the

Interest of P.S., 158 A.3d 643 (Pa.Super. 2017). However, on June 1, 2018,

our Supreme Court emphasized in Walker that Rule 341 requires that “where

a single order resolves issues arising on more than one docket, separate

notices of appeal must be filed for each case.” Walker, 185 A.3d at 971. The

Court concluded that “[t]he Official Note to Rule 341 provides a bright-line

mandatory instruction to practitioners to file separate notices of appeal. … The

failure to do so requires the appellate court to quash the appeal.” Id. at 976-

77.   See Commonwealth v. Luciani, 201 A.3d 802, 805 n.2 (Pa.Super.

2018) (recognizing that, despite the fact that charges filed at two separate

docket numbers are joined for trial, appellants are required to file separate

notices of appeal under Walker). The Supreme Court provided that its

decision applies prospectively to appeals filed after June 1, 2018, the date

Walker was filed.


                                     -3-
J-S43041-19



       In this case, on October 31, 2018, Appellant filed two identical notices

of appeal listing both docket numbers. As Appellant’s notice of appeal was

filed after Walker was decided, we must apply the principle set forth in

Walker. In doing so, we find that Appellant has not complied with Walker

in filing duplicate notices of appeal listing both docket numbers.

       In a similar case, Commonwealth v. Creese, ___A.3d___, 2019 PA

Super 241 (Pa.Super. Aug. 14, 2019), this Court quashed an appeal where

the appellant filed four identical notices of appeal that listed all four docket

numbers. This Court provided as follows:

       We read our Supreme Court's decision in Walker as instructing
       that we may not accept a notice of appeal listing multiple docket
       numbers, even if those notices are included in the records of each
       case. Instead, a notice of appeal may contain only one docket
       number. We recognize the severity of this application. However,
       if we consistently apply Walker by quashing any notice of appeal
       filed after June 1, 2018 that contains more than one docket
       number, consistent with Walker, and regardless of what occurred
       in the actual filing of that notice of appeal below, it will ultimately
       benefit appellants and counsel by providing clear guidance on how
       to satisfy Walker and Rule 341(a). Conversely, if we create
       exceptions to Rule 341 and Walker to avoid a harsh result, we
       will return to a scenario that the amendment to the Official Note
       and Walker sought to abrogate. In addition, we will do a
       disservice to appellants and counsel by applying the rule in a
       manner that is both confusing and inconsistent, the latter of which
       would be patently unfair.

Creese, 2019 Pa. Super. 241, at *2.1
____________________________________________


1 This Court explained how our Prothonotary may treat the appeal when an
appellant files a notice of appeal listing multiple docket numbers, even when
this notice of appeal is placed in the records for each of the cases:




                                           -4-
J-S43041-19



       In light of the aforementioned precedent, we are constrained to quash

the appeal.

       Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2019




____________________________________________


       Our Court will then assign an appellate docket number to each
       case, and either consolidate the appeals by per curiam order, or
       assign them consecutive journal numbers, at which point the
       panel may then consolidate the appeals if it so chooses. The four
       captions in this appeal, which were generated administratively, do
       not cure the Walker violation. The clerk of courts have purely
       ministerial powers. See In re Administrative Order, 594 Pa.
346, 936 A.2d 1, 9 (2007) (“It is ‘well settled’ in the intermediate
       appellate courts of this Commonwealth that the role of the
       Prothonotary of the court of common pleas, while vitally
       important, is purely ministerial .... Further, as ‘[t]he Prothonotary
       is merely the clerk of the court of Common Pleas[,] [h]e has no
       judicial powers, nor does he have power to act as attorney
       for others by virtue of his office.”) (emphasis added)).

Creese, 2019 Pa. Super. 241, at *2, n. 2 (emphasis in original).


                                           -5-